Citation Nr: 0825203	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increase in the ratings for PTSD, currently 
assigned staged ratings of 30 percent prior to October 26, 
2007, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1967.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA) that increased the 
rating assigned to PTSD from 10 percent to 30 percent 
disabling effective May 27, 2003 and denied service 
connection for hearing loss, tinnitus, and dizziness.  The 
veteran filed a notice of disagreement for all of the issues.  
A June 2004 rating decision granted service connection for 
tinnitus.  On his July 2004 Form 9, the veteran requested a 
hearing before a Decision Review Officer.  In August 2004 
correspondence his representative withdrew the hearing 
request.  In November 2004 correspondence, his representative 
withdrew the claim seeking service connection for dizziness.  
In February 2007, the Board remanded the claims for further 
development.  In a March 2008 rating decision, the RO granted 
service connection for bilateral hearing loss and increased 
the rating assigned for PTSD from 30 percent to 50 percent 
disabling, effective October 26, 2007.  The March 2008 
decision represented a full grant of the benefit sought in 
regards to the hearing loss claim and that issue is no longer 
on appeal.  The Board notes that essentially, the rating 
decisions have resulted in staged ratings for PTSD.  The 
veteran has continued to express disagreement with both 
stages of the rating for PTSD and both remain on appeal.  
Accordingly, the issue is as noted on the title page.  


FINDING OF FACT

Throughout the appeal period (since May 27, 2003), the 
veteran's PTSD is manifested by occupational and social 
impairment with disturbances of motivation and mood and 
difficulty in establishing occupational and social 
relationships; severe occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood is not shown.



CONCLUSION OF LAW

A 50 percent rating for PTSD is warranted from the earlier 
effective date of May 27, 2003, but a rating in excess of 50 
percent for that disability is not warranted for any period 
of time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code (Code) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Veterans Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Here, the VCAA duty to notify was satisfied by way of June 
2003 (prior to the August 2003 rating decision), and March 
and July 2007 (pursuant to February 2007 Board remand) 
letters sent to the appellant.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.    

The March and July 2007 letters discussed the manner in which 
VA determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Boards finds 
that the VCAA notice is adequate as the March and July 2007 
letters, which includes Dingess/Hartman notice, informs the 
appellant that, in evaluating claims for increase, VA looks 
at the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  The claim was 
subsequently readjudicated by March 2008 supplemental 
statement of the case (SSOC).  The veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, including testifying at 
a local or Board hearing, which he declined to do so.  The 
Board concludes that the veteran had actual knowledge of all 
notice requirements regarding increased rating claims.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Vazquez-Flores v. Peake, supra.  

As the U.S. Court of Appeals for the Federal Circuit has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.  While complete notice was 
not provided prior to the initial adjudication of the claim, 
such defect does not affect the essential fairness of the 
adjudication process.  The claim was subsequently 
readjudicated after all notice was received by March 2008 
SSOC.  He is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier, nor is it 
otherwise alleged.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
With respect to VA's duty to assist, the veteran has been 
provided with VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

On July 2003 VA PTSD examination, it was noted that the 
claims file was reviewed.  The veteran's medical history was 
summarized.  The veteran reported that he had dreams of being 
in combat approximately once a week.  He had intrusive 
thoughts about Vietnam about 70% of the day.  Vietnamese 
voices, helicopters, planes, and seeing car accidents 
triggered thoughts about Vietnam.  Avoidance symptoms also 
occurred.  He avoided Vietnamese people, and books and movies 
about war.  Although, he had been married for 33 years, he 
described his marriage as rocky due to his irritability.  He 
did not socialize with his wife and did not sleep with her 
anymore.  He also had arousal symptoms.  He had trouble 
falling and staying asleep and only had about four hours of 
sleep per night.  He indicated that he used to get in a lot 
of fights when he came home from Vietnam.  He was irritable 
at home and aggressive at work.  He had a startle reaction to 
loud noises and surprises, and his concentration was quite 
poor as he found it difficult to complete tasks.  He was also 
hypervigilant in public.  

On mental status examination, the veteran was dressed in 
clean, comfortable clothing, and had excellent hygiene.  He 
was slightly obese.  He was oriented times four, and his 
speech was at a normal rate and rhythm.  His short term and 
long term memory were intact.  His mood was euthymic and his 
affect was full range.  His form of thought was tangential 
and circumstantial.  He would come back to the point.  His 
content of thought was only remarkable in that he had very 
little in his life except for his Vietnam experience.  He was 
not homicidal and not psychotic.  The multi-axial assessment 
was: Axis I: PTSD; Axis II:  None; Axis III: past medical 
history; Axis IV: stressors included social isolation and 
mental illness; and Axis V: Global Assessment of Functioning 
(GAF) score of 60.  The examiner noted that the veteran had 
flashbacks, avoidance, and arousal.  Flashbacks included 
dreams, intrusive thoughts, and triggered thoughts.  
Avoidance symptoms included avoidance of "oriental and 
Vietnamese people", books and movies about war, and 
socializing.  He had social alienation and family alienation.  
His arousal symptoms included poor sleep, irritability, 
startle reaction, poor concentration, and hypervigilance.  
Although the veteran managed to stay married, this marriage 
was not stable and he spent very little time with his wife or 
anyone else.  He was in his last job for 23 years.  He was 
never placed on psychotropic medicines, although he could 
have benefited from them.   

A "buddy" statement from G. G. N., Jr. dated in September 
2003 restated the veteran's Vietnam experiences.  

In a statement from the veteran received in August 2004, the 
veteran indicated that he had very little radio training in 
Vietnam and was placed on a special recon team as the primary 
radioman.  He now will not work in any job that required 
technical skills such as using a computer or cell phone as it 
reminded him of when he served as a radioman and caused more 
dreams and nightmares about Vietnam.  

Treatment records from Salt Lake City VA Medical Center 
(VAMC) from 2007 to 2008 included a February 2007 PTSD 
screening in which the veteran indicated that he had 
nightmares or intrusive thoughts.  He was constantly on 
guard, watchful, or easily startled.  He felt numb or 
detached from others, activities, or his surroundings.  He 
had little interest or pleasure in doing things nearly every 
day.  He felt down and hopeless nearly every day. 

On October 2007 VA PTSD examination, the veteran was dressed 
in clean, comfortable clothing with good hygiene.  He was 
oriented times four and speech came in at a halting, uneven 
place.  His mood was anxious and affect was congruent.  Short 
term and long term memory were intact.  Form of thought was 
tangential and circumstantial.  Content of thought was only 
remarkable for his ongoing focus in Vietnam.  He was not 
suicidal or homicidal and he was not psychotic.  His multi-
axial assessment included Axis IV:  stressors included 
ongoing untreated symptoms of PTSD and social isolation; and 
Axis V: GAF score of 50.  The examiner noted that the veteran 
continued to have significant symptoms of PTSD with an 
increase in flashback phenomena which he attributed to the 
Iraq war.  He continued to be quite socially isolative and 
even had ongoing difficulty in his relationship with his 
wife.  He continued to have very significant arousal symptoms 
and these really prevented him from developing as an adult.  
He continued not to work, retiring in 2002.  The examiner 
noted that he did not think at this point the veteran would 
be able to work.  He had some thought disorder as described 
above.  The examiner did not notice this during the last VA 
examination, but it was significant.  This might be due to 
anxiety or due to a developmental problem such as attention 
deficit hyperactivity disorder.  The veteran remained 
socially avoidant and suffered from social alienation due to 
this.  The examiner noted that the veteran would do better if 
he would allow himself to go to treatment.  He currently had 
no treatment and refused medication for PTSD.  

III.  Criteria & Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under the General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, Code 9411).  This formula 
provides for a 30 percent rating when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the appeal period, the evidence of record 
reasonably shows that the veteran has PTSD symptoms 
consistent with the criteria for a 50 percent rating.  He has 
consistently shown occupational and social impairment with 
disturbances of both motivation and mood and difficulty in 
establishing occupational and social relationships.  Notably, 
he has not worked for several years (he indicated that he 
could not work with computer technology and/or cell phones as 
it reminded him of when he served on a special recon team as 
a primary radioman) and tended to isolate himself.  On July 
2003 VA examination, it was noted that when he did work he 
was aggressive and his marriage was rocky due to his 
irritability.  He did not socialize with his wife and did not 
sleep with her anymore.  A February 2006 VA PTSD screening 
showed that he felt numb or detached from others, activities, 
and his surroundings.  He had little interest or pleasure in 
doing things nearly every day and felt down, depressed or 
hopeless nearly every day.  

The evidence did not establish that a still higher (70 
percent) rating was warranted.  While the veteran had been 
shown to have occupational and social impairment in some 
areas such as work, family, and mood, he had not been shown 
to have such impairment in other areas such as, judgment or 
thinking.  Consequently, the evidence did not establish that 
the veteran suffered from "deficiencies in most areas.  
"Furthermore, his objectively observed symptoms were not of a 
nature and severity consistent with the criteria for a 70 
percent rating.  He had not suffered from obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, suicidal ideation, or 
difficulty in adapting to stressful circumstances.  While he 
reported that he used to get in fights in the past and the 
evidence showed that he had an inability to establish and 
maintain effective relationships, without a showing that 
these symptoms resulted in "deficiencies in most areas", the 
criteria for a 70 percent rating were not met at any point 
throughout the appeal period.

The Board notes that the RO had assigned staged ratings to 
this disability.  Specifically, the RO has assigned this 
disability a 30 percent rating effective May 27, 2003, and a 
50 percent disability rating effective October 26, 2007.  
After reviewing the evidence of record, the Board concludes 
that the veteran's service-connected PTSD warrants a 50 
percent disability rating.  Thus, with application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that a higher rating of 50 percent is warranted for the 
veteran's PTSD effective May 27, 2003.  However, there is a 
preponderance of the evidence against a rating in excess of 
50 percent.  38 U.S.C.A. § 5107.  There are no identifiable 
periods of time, since May 27, 2003, during which this 
condition has been more than 50 percent disabling, and thus 
higher "staged ratings" are not warranted.  Hart, supra.

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual beyond what is already being 
compensated for in the rating schedule.


ORDER

An earlier effective date of May 27, 2003 is granted for the 
50 percent rating for the PTSD, subject to the regulations 
governing payment of monetary awards; but a rating in excess 
of 50 percent for PTSD is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


